DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6-7, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “in the calibration period, the plurality of DACs is configured to output all of the analog grayscale voltages”, does not reasonably provide enablement for “in the calibration period, the plurality of DACs is configured to output all of the analog grayscale voltages for all grayscales represented by the sub-pixel data”.  The drawing of the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As to claim 6: It recites “in the calibration period, the plurality of DACs is configured to output all of the analog grayscale voltages for all grayscales represented by the sub-pixel data”. However, the plurality of DACs is configured to output all of the analog grayscale voltages, but the analog grayscale voltages are not applied to the sub-pixels in the calibration period, such that the analog grayscale voltages is not represented by the sub-pixel data. Therefore, it is not enable one skilled in the art to make and/or use claimed invention. 
As to claim 7: It recites “all grayscales represented by the sub-pixel data are classified into a plurality of grayscale groups, and in the calibration period, each of the plurality of DACs is configured to output a representative analog grayscale voltage for each of the plurality of grayscale groups, and the sensing block is configured to read-out a plurality of analog representative grayscale voltages for the plurality of grayscale groups”. However, the plurality of DACs is configured to output a representative analog grayscale voltage, but the analog grayscale voltages are not for each of the plurality of grayscale groups because the plurality of grayscale groups is not represented by the sub-pixel data in the calibration period. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 16: It recites “measuring, by a data driver in a calibration period, output properties according to channels of a driving block configured to generate analog data voltages to be provided to a display panel”. However, the specification, while being enabling for “in the calibration period, the driving block of the data driver is configured to output analog voltages to the sensing block”, does not reasonably provide enablement for “in the calibration period, the plurality of DACs is configured to output all of the analog grayscale voltages for all grayscales represented by the sub-pixel data”. 
In addition, it also recites “in the providing of the plurality of analog data voltages, a gate-off voltage is selectively applied to first gate lines of the plurality of sub-pixels”. However, the specification, while being enabling for “in the providing of the plurality of analog data voltages, a gate-on voltage is selectively applied to first gate lines of the plurality of sub-pixels”, but does not reasonably provide enablement for in the providing of the plurality of analog data voltages, a gate-off voltage is selectively applied to first gate lines of the plurality of sub-pixels”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-7, 9-11, 13-17, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al (US 2018/0166515 A1) in view of MIZUKOSHI (US 2016/0078813 A1) and HWANG et al (US 2015/0206502 A1).
As to claim 1: An discloses a display driving circuit configured to drive a display panel, the display panel comprising a plurality of data lines, a plurality of sensing lines, and a plurality of sub-pixels connected to the plurality of data lines and the plurality of sensing lines (Figs. 1-12, “a display driving circuit 20” configured to drive “a display panel 10”, the display panel comprising “a plurality of data lines 140”, “a plurality of sensing lines 140”, and “a plurality of sub-pixels PXL” connected to the plurality of data lines and the plurality of sensing lines; Abstract, ¶0041-0045, wherein the plurality of data lines also serves as the plurality of sensing lines), the display driving circuit comprising: 
a data driver integrated circuit configured to drive the plurality of data lines (Figs. 1-11, “a data driver integrated circuit 25” configured to drive the plurality of data lines; ¶0041-0045, 0050-0063), wherein the data driver integrated circuit comprises: 
a driving block comprising a plurality of digital-analog converters (DACs) each configured to perform digital-analog conversion with respect to received sub-pixel data to generate output voltages and provide the output voltages of the plurality of DACs to the plurality of data lines (Figs. 1-11, “a driving block 23-24” comprising a plurality of digital-analog converters (DACs) each configured to perform digital-analog conversion with respect to received sub-pixel data to generate output voltages and provide the output voltages of the plurality of DACs to the plurality of data lines; ¶0061, 0111, wherein Fig. 2 shown each of the plurality of data lines is connected to each of the plurality of DACs for supplying the output voltage to each column of the plurality of pixels); 
a sensing block configured to measure analog grayscale voltages output from the plurality of DACs in a calibration period (Figs. 1-2, 7-8, 11-12, “a sensing block 22” configured to measure analog grayscale voltages output from the plurality of DACs in a calibration period; ¶0054, 0061-0062, 0106-0118, 0123-0132, “The calibration unit 24 decodes N-bit calibration data input from the voltage generator 23 to generate at least one calibration voltage, where N is a positive integer. The calibration voltage may be implemented as voltages of a plurality of gray levels corresponding to particular representative gray levels” and “The calibration unit 24 includes a decoder that decodes the N-bit calibration data to generate the calibration voltage, a calibration buffer CBUF for stabilizing the calibration voltage output from the decoder, and a calibration switch CSW connected between an output terminal of the calibration buffer CBUF and the plurality of sensing channel terminals SCH. The decoder is connected between the gamma DAC and the calibration buffer CBUF, and more specifically, connected to an inverting input terminal of the calibration buffer CBUF. A non-inverting input terminal and an output terminal of the calibration buffer CBUF are short-circuited to provide feedback. The calibration buffer CBUF may operate as a voltage follower that stabilizes the calibration voltage output from the decoder. As shown in FIG. 12, the calibration switch CSW is turned on in the calibration mode and is turned off in the sensing mode”, wherein the calibration mode represents a calibration period, the sensing mode represents a sensing period, and the calibration voltage represents analog grayscale voltage output from the plurality of DACs) and measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a second operation mode (Figs. 1-4, 7-8, 11-12, measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a second operation mode; Abstract, ¶0054, 0061-0065, 0074, 0106-0118, 0123, wherein the sensing mode represents a sensing period) and 
a switching block including a switch connected to the driving block and to the sensing block (Fig. 11, “a switching block SWC-CSW” including “a switch SWC” connected to the driving block 23 and to the sensing block 22; ¶0106-0118), 
wherein, in a data driving period, a pulse of gate-on voltage is selectively applied to “first gate lines SCAN1” of the plurality of sub-pixels and the switch electrically disconnects the driving block from the sensing block and the driving block provides the output voltages to the plurality of sub-pixels (Figs. 1-2, 10-12, in a data driving period, a pulse of gate-on voltage is selectively applied to first gate lines of the plurality of sub-pixels and “a switch SW2” of the switch SWC-CSW electrically disconnects the driving block 23 from the sensing block 22 and the driving block provides the output voltages to the plurality of sub-pixels by turning on “a switch SW1”; ¶0042-0047, 0109, 0123, wherein a first period represent a data driving period),
in the sensing period, a plurality of a gate-on voltage is selectively applied to “second gate lines SCAN2” of the plurality of sub-pixels and the switch electrically disconnects the driving block from the sensing block and the sensing block senses the pixel voltage from the plurality of data lines (Figs. 1-2, 10-12, in the sensing period, a plurality of a gate-on voltage is selectively applied to second gate lines of the plurality of sub-pixels and “a switch SW1” of the switch electrically disconnects the driving block 23 from the sensing block 22 and the sensing block senses the pixel voltage from the plurality of data lines by turning on the switch SW2; ¶0042-0047, 0109, 0123, wherein a second period represent the sensing period and the plurality of data lines is acting as the plurality of sensing lines),
and in the calibration period, the switch electrically connects the driving block to the sensing block such that the analog grayscale voltages output from the plurality of DACs of the driving block are directly provided to the sensing block internally in the data driver integrated circuit and the sensing block measures the analog grayscale voltages output from the plurality of DACs (Figs. 1-2, 10-12, in the calibration period, “a switch CSW” of the switch electrically connects the driving block 23-24 to the sensing block 22 such that the analog grayscale voltages output from the plurality of DACs of the driving block are directly provided to the sensing block internally in the data driver integrated circuit 25 and the sensing block 22 measures the analog grayscale voltages output from the plurality of DACs; ¶0112-0126).
An does not expressly disclose separated of the plurality of sensing lines. However, Mizukoshi teaches a display driving circuit configured to drive a display panel, the display panel comprising a plurality of data lines, a plurality of sensing lines, and a plurality of sub-pixels connected to the plurality of data lines and the plurality of sensing lines (Figs. 3, 8, “a display driving circuit 12” configured to drive a display panel, the display panel comprising “a plurality of data lines 14A”, “a plurality of sensing lines 14B”, and “a plurality of sub-pixels P” connected to the plurality of data lines and the plurality of sensing lines; Abstract, ¶0026, 0062-0063). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify An to implementing a plurality of sensing lines for performing sensing sub-pixels, wherein the display panel comprising the plurality of data lines, the plurality of sensing lines, and the plurality of sub-pixels connected to the plurality of data lines and the plurality of sensing lines as taught by Mizukoshi. The motivation would have been in order to have a data driving circuit to, within one horizontal display period: write sensing data to a pixel on a horizontal display line through a data line, sense the pixel current of the pixel through a reference line, and then write display data compensated by a first offset compensation value to the pixel (Mizukoshi: Abstract).
In the calibration period, An teaches the driving block is connected to the sensing block and does not involve any sub-pixels of the plurality of sub-pixels of the display panel (Figs. 11-12, the driving block 23-24 is connected to the sensing block 22 by the switch CSW and does not involve any sub-pixel PXL of the plurality of sub-pixels of the display panel; ¶0026-0027, 0106-0107) and the gate driver only provides a gate-on signal to the first gate lines of the plurality of sub-pixels during the data driving period, and a gate-on signal to the second gate lines of the plurality of sub-pixels during the sensing period (Figs. 1, 3-4 show the gate driver 15 only provides a gate-on signal to the first gate lines SCAN1 of the plurality of sub-pixels during the data driving period, and a gate-on signal to the second gate lines SCAN2 of the plurality of sub-pixels during the sensing period and in the calibration period, none of the first gate lines and the second gate lines of the plurality of sub-pixels are turned on; ¶0074-0076, “In the calibration drive operation, the sensor 21 may receive and sample a calibration voltage from the calibration unit 24” represents the gate-off signals are applied to the first gate lines and the second gate lines of the plurality of sub-pixels in the calibration period, in other words, a gate-off voltage is applied to all of the first gate lines and the second gate lines of the plurality of sub-pixels in the calibration period in order to perform calibration between the driving block and the sensing block). Furthermore, it is well known in the art that the gate driver only used for selectively supplying gate-on signals for activating the plurality of scan lines to turn on sub-pixels of the display panel for displaying an image during the data driving period and sensing the sub-pixels during the sub-pixel sensing period, and in other time, the gate driver does not supply a gate-on signal to the plurality of scan lines. An and Mizukoshi do not expressly disclose a gate-off voltage is applied to all of the first gate lines and the second gate lines of the plurality of sub-pixels. However, Hwang teaches a display device comprises a gate driver for controlling a gate-on and a gate-off voltage for a plurality of gate lines (Fig. 1, a display device comprises “a gate driver 20” for supplying a gate-on and a gate-off voltage for “a plurality of gate lines S1-Sn”; ¶0037, 0080), wherein the gate-on signal for turning on a thin film transistor of each sub-pixels and the gate-off signal for turning off the thin film transistor of each sub-pixels (Fig. 1, the gate-on signal for turning on “a thin film transistor T” of each sub-pixels P and the gate-off signal for turning off the thin film transistor of each sub-pixels P; ¶0037, 0078). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify An and Mizukoshi to have the gate driver for supplying a gate-on signal and a gate-off signal to the plurality of gate lines, such that the gate-off voltage is applied to all of the first gate lines and the second gate lines of the plurality of sub-pixels in the calibration period in order to perform calibration as taught by Hwang. The motivation would have been in order to selectively supply a gate-on signal to turn on the thin film transistor of each sub-pixels and a gate-off signal to turn off the thin film transistor of each sub-pixels (Hwang: ¶0037). 
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of offsets of the analog grayscale voltages and electrical properties of the pixel voltages are used for data compensation for a plurality of pieces of sub-pixel data to be provided to the plurality of sub-pixels (An: Figs. 1-8, ¶0056-0067; Mizukoshi: Figs. 3, 8, Abstract). In addition, the same motivation is used as the rejection of claim 2.
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of the sensing block comprises at least one analog-digital converter (ADC) to convert received analog signals to digital signals (An: Figs. 1-4, 11, the sensing block comprises at least one analog-digital converter (ADC) to convert received analog signals to digital signals; Mizukoshi: Fig. 8 shows the sensing block comprises at least one analog-digital converter (ADC) to convert received analog signals to digital signals; ¶0062). In addition, the same motivation is used as the rejection of claim 5. 
As to claim 6: Claim 6 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of in the calibration period, the plurality of DACs is configured to output all of the analog grayscale voltages for all grayscales represented by the sub-pixel data, and the sensing block is configured to read-out all of the grayscale voltages (An: Figs. 1-8, 11-12, in the first operation mode, the plurality switch CSW electrically connects the driving block to the sensing block, such that each of the plurality of DACs is configured to output all of the grayscale voltages for all grayscales represented by the sub-pixel data, and the sensing block is configured to read-out all of the grayscale voltages; Abstract, ¶0061-0065, 0081, 0112; Mizukoshi: Fig. 8, the sensing block is configured to read-out all of the grayscale voltages; ¶0062-0065). In addition, the same motivation is used as the rejection of claim 6.  
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of all grayscales represented by the sub-pixel data are classified into a plurality of grayscale groups, and in the calibration period, each of the plurality of DACs is configured to output a representative analog grayscale voltage for each of the plurality of grayscale groups, and the sensing block is configured to read-out a plurality of analog representative grayscale voltages for the plurality of grayscale groups (An: Figs. 1-10, all grayscales represented by the sub-pixel data are classified into a plurality of grayscale groups, and in the calibration period, each of the plurality of DACs is configured to output a representative analog grayscale voltage for each of the plurality of grayscale groups, and the sensing block is configured to read-out a plurality of analog representative grayscale voltages for the plurality of grayscale groups; ¶0061-0062, 0081, 0102-0112; Mizukoshi: Fig. 8, the sensing block is configured to read-out a plurality of analog representative grayscale voltages for the plurality of grayscale groups; ¶0062-0065). In addition, the same motivation is used as the rejection of claim 7. 
As to claim 9: Claim 9 is a dependent claim of claim 1. The prior arts An and Kim further disclose claim limitation of a timing controller configured to receive the analog grayscale voltages and the pixel voltages from the data driver integrated circuit, extract offsets for grayscales for each of the plurality of DACs based on the grayscale voltages, and extract electrical properties of each of the plurality of sub-pixels based on the pixel voltages (An: Figs. 1-12, “a timing controller 26” configured to receive the grayscale voltages and the pixel voltages from the data driver integrated circuit, extract offsets for grayscales for each of the plurality of DACs based on the grayscale voltages, and extract electrical properties of each of the plurality of sub-pixels based on the pixel voltages; ¶0056-0067; Mizukoshi: Figs. 3, 8, “a timing controller 11” configured to receive “the analog grayscale voltages VS” and the pixel voltages from “the data driver integrated circuit 12, extract offsets for grayscales for each of the plurality of DACs based on the grayscale voltages, and extract electrical properties of each of the plurality of sub-pixels based on the pixel voltages; Abstract, ¶0062-0068). In addition, the same motivation is used as the rejection of claim 9. 
As to claim 10: Claim 10 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of the timing controller is configured to perform data compensation for a plurality of pieces of sub-pixel data to be provided to the plurality of sub-pixels based on the offsets according to grayscales of each of the plurality of DACs and the electrical properties of each of the plurality of sub-pixels (An: Figs. 1-8, the timing controller is configured to perform data compensation for a plurality of pieces of sub-pixel data to be provided to the plurality of sub-pixels based on the offsets according to grayscales of each of the plurality of DACs and the electrical properties of each of the plurality of sub-pixels; ¶0012-0013, 0040, 0059-0067; Mizukoshi: Figs. 3, 8, the timing controller 11 is configured to perform data compensation for a plurality of pieces of sub-pixel data to be provided to the plurality of sub-pixels based on the offsets according to grayscales of each of the plurality of DACs and the electrical properties of each of the plurality of sub-pixels; Abstract, ¶0062-0068). In addition, the same motivation is used as the rejection of claim 10.
As to claim 11: Claim 11 is another version of claim 1. The prior arts An, Mizukoshi and Hwang disclose a display driving circuit (An: Figs. 1-4, 7-8, 11, “a display driving circuit  20”; Abstract, ¶0041; Mizukoshi: Fig. 3, “a display driving circuit  12”; Hwang: Fig. 1, “a display driving circuit 30”) comprising: 
a data driver which includes a driving block configured to generate a plurality of analog data voltages, internally extract, in a calibration period (An: Figs. 1-4, 7-8, 11-12, “a data driver 25” which includes “a driving block 23-24” configured to generate a plurality of data voltages, internally extract, in a calibration period; ¶0074, 0106-0118; Mizukoshi: Fig. 3, 8, “a data driver 12” which includes “a driving block DACs” configured to generate a plurality of analog data voltages), a plurality of analog data voltages output from the driving block, and read, in a sensing period (An: Figs. 1-4, 11-12, a plurality of analog data voltages output from the driving block 23, and read, in a sensing period, a plurality of pixel voltages received from “a plurality of sub-pixels PXL” of “a display panel 10”; Abstract, ¶0061-0065, 0074, 0081, 0106-0124; Mizukoshi: Fig. 3, 8, “a data driver 12” which includes “a driving block DACs” configured to generate a plurality of data voltages; and a plurality of data voltages output from the driving block, and read, in a sensing period, a plurality of pixel voltages received from “a plurality of sub-pixels P” of “a display panel 10”; ¶0068-0078); 
a timing controller configured to perform data compensation for image data provided to the data driver based on electrical properties of the plurality of sub-pixels and based on output properties according to channels of the driving block extracted based on the plurality of data voltages, and provide the compensated image data to the data driver (An: Figs. 1-4, 7-8, 11-12, “a timing controller 26” configured to perform data compensation for image data provided to the data driver based on electrical properties of the plurality of sub-pixels and based on output properties according to channels of the driving block extracted based on the plurality of data voltages, and provide the compensated image data to the data driver; Abstract, ¶0013, 0026-0027, 0050; Mizukoshi: Figs. 3, 8, “a timing controller 11” configured to perform data compensation for image data provided to the data driver based on electrical properties of the plurality of sub-pixels and based on output properties according to channels of the driving block extracted based on the plurality of data voltages, and provide the compensated image data to the data driver; ¶0046-0050, 0062-0068); and 
a gate driver connected to first gate lines and second gate lines of the plurality of sub-pixels (An: Figs. 1-4, 11-11, “a gate driver 15” connected to first gate lines SCAN1 and “second gate lines SCAN2” of the plurality of sub-pixels PXL; ¶0046, 0067; Mizukoshi: Figs. 3, 8, “a gate driver 13” connected to first gate lines 15A and second gate lines 15B of the plurality of sub-pixels; ¶0062-0068), 
wherein the data driver further comprises: 
an analog-digital converter (ADC) configured to read-out the plurality of analog data voltages in the calibration period (An: Figs. 11-12, the data driver further comprises: an analog-digital converter (ADC) configured to read-out the plurality of data voltages in the calibration mode; ¶0054, 0061-0062, 0106-0118; Mizukoshi: Figs. 3, 8, the data driver further comprises: an analog-digital converter (ADC) configured to read-out the plurality of data voltages; ¶0062-0068) and read-out the plurality of pixel voltages in the sensing mode (An: Figs. 1-3, 11-12, read-out the plurality of pixel voltages in the sensing mode; Abstract, ¶0054, 0061-0062, 0106-0118; Mizukoshi: Figs. 3, 8, read-out the plurality of pixel voltages in the sensing period; ¶0062-0068); and 
a switching block including a switch connected to the driving block and to the ADC (An: Figs. 11-12, “a switching block SWC, CSW” including “a switch CSW” connected to the driving block 23 and to the ADC; Mizukoshi: Fig. 19, “a switching block SW1” including a switch connected to the driving block DAC and to the ADC), 
wherein, in the calibration period, the gate driver provides a gate-off voltage to all of the first gate lines and the second gate lines of the plurality of sub-pixels and the switch electrically connects the driving block to the ADC such that the plurality of analog data voltages that are output from the driving block are directly provided to the ADC internally in the data driver and the ADC reads out the plurality of analog data voltages (An: Figs. 1-4, 11-12, in the calibration period, the switch CSW electrically connects the driving block 23-24 to the sensing block 22 to the ADC such that the plurality of analog data voltages that are output from the driving block 23-24 are directly provided to the ADC internally in the data driver and the ADC reads out the plurality of analog data voltages; ¶0074, 0106-0118, “The calibration unit 24 decodes N-bit calibration data input from the voltage generator 23 to generate at least one calibration voltage, where N is a positive integer. The calibration voltage may be implemented as voltages of a plurality of gray levels corresponding to particular representative gray levels” and “The calibration unit 24 includes a decoder that decodes the N-bit calibration data to generate the calibration voltage, a calibration buffer CBUF for stabilizing the calibration voltage output from the decoder, and a calibration switch CSW connected between an output terminal of the calibration buffer CBUF and the plurality of sensing channel terminals SCH. The decoder is connected between the gamma DAC and the calibration buffer CBUF, and more specifically, connected to an inverting input terminal of the calibration buffer CBUF. A non-inverting input terminal and an output terminal of the calibration buffer CBUF are short-circuited to provide feedback. The calibration buffer CBUF may operate as a voltage follower that stabilizes the calibration voltage output from the decoder. As shown in FIG. 12, the calibration switch CSW is turned on in the calibration mode and is turned off in the sensing mode”, wherein the switch SW1-SW2 are turned off during the calibration mode; Kim: Fig. 19, the switch SW1 electrically connects the driving block DAC to the ADC that the plurality of analog data voltages that are output from the driving block DAC are directly provided to the ADC internally in the data driver 12 and the ADC reads out the plurality of analog data voltage; Hwang: Fig. 1, a display device comprises “a gate driver 20” for supplying a gate-off voltage for “a plurality of gate lines S1-Sn”; “the gate-off signal for turning off the thin film transistor of each sub-pixels P”; ¶0037, 0078-0080),
in a data driving period, the gate driver selectively applies a pulse of a gate-on voltage to the first gate lines of the plurality of sub-pixels and the switch electrically disconnects the driving block from the ADC and the driving block provides the plurality of analog data voltages to the plurality of sub-pixels (An: Figs. 1-3, 11-12, in a data driving period, the gate driver 15 selectively applies a pulse of a gate-on voltage to the first gate lines SCAN1 of the plurality of sub-pixels and the switch SW2 electrically disconnects the driving block 23 from the ADC and the driving block provides the plurality of analog data voltages to the plurality of sub-pixels; ¶0109, 0123; Mizukoshi: Fig. 8, in a data driving period, the gate driver selectively applies a pulse of a gate-on voltage to the first gate lines 15A of the plurality of sub-pixels and the switch SW1 electrically disconnects the driving block from the ADC and the driving block provides the plurality of analog data voltages to the plurality of sub-pixels; ¶0062-0068), and
in the sensing period, the gate driver selectively applies a pulse of a gate-on voltage to the second gate lines of the plurality of sub-pixels and the switch electrically disconnects the driving block from the ADC and the ADC reads out -the plurality of pixel voltages (An: Figs. 1-4, 11-12, in the sensing period, the gate driver 15 selectively applies “a pulse of a gate-on voltage SCAN2” to the gate lines of the plurality of sub-pixels and the switch SW1 electrically disconnects the driving block 23 from the ADC and the ADC reads out -the plurality of pixel voltages by turning on the switch SW2; Abstract, ¶0061-0065, 0074, 0081, 0106-0124, wherein the switch SW1 and CSW are turned off and the switch SW2 is turned on during the sensing mode; Mizukoshi: Fig. 8, in the sensing period, the gate driver selectively applies a pulse of a gate-on voltage to the second gate lines 15B of the plurality of sub-pixels and the switch SW1 electrically disconnects the driving block from the ADC and the ADC reads out -the plurality of pixel voltages). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 13:Appln. No.: 16/803,042 Claim 13 is a dependent claim of claim 11. The prior arts An and Mizukoshi further disclose claim limitation of the driving block comprises a plurality of channel drivers configured to generate the plurality of data voltages based on a plurality of grayscale voltages, and each of the plurality of channel drivers, in the calibration mode, is configured to output voltages, as data voltages, corresponding to at least some grayscale voltages from among the plurality of grayscale voltages (An: Figs. 1-12, the driving block comprises a plurality of channel drivers configured to generate the plurality of data voltages based on a plurality of grayscale voltages, and each of the plurality of channel drivers, in the calibration mode, is configured to output voltages, as data voltages, corresponding to at least some grayscale voltages from among the plurality of grayscale voltages, wherein Fig. 2 represents each of the plurality of data lines is connected the data driver represents one of a plurality of channels; ¶0005-0007, 0111-0112, 0138; Mizukoshi: Figs. 3, 8, “a plurality of channel drivers DAC” configured to generate the plurality of data voltages based on a plurality of grayscale voltages, and each of the plurality of channel drivers is configured to output voltages, as data voltages, corresponding to at least some grayscale voltages from among the plurality of grayscale voltages; Abstract, ¶0062-0068, wherein a proper value covers a full range of gray levels represents among the plurality of grayscale voltages). In addition, the same motivation is used as the rejection of claim 13.   
As to claim 14: Claim 14 is a dependent claim of claim 13. The prior arts An and Kim further disclose claim limitation of the output properties comprise offsets according to grayscale for each of the plurality of channel drivers (An: Figs. 1-8, ¶0056-0067; Mizukoshi: Figs. 3, 8, Abstract, ¶0044, 0053-0057). In addition, the same motivation is used as the rejection of claim 14.  
As to claim 15: An discloses the timing controller is configured to extract the output properties according to the channels in the calibration mode and store the output properties according to the channels in a memory (Figs. 1-8, 11-12, the timing controller is configured to extract the output properties according to the channels in the calibration period and store the output properties according to the channels in “a memory 50”; ¶0080-0084, 0095-0100).  
As to claim 16: Claim 16 is a method claim of claim 1. The prior arts An, Kim and Hwang disclose an operation method of a display driving circuit performing data compensation for received image data (An: Figs. 1-4, 7-8, 11-12, an operation method of a display driving circuit performing data compensation for received image data; Abstract, ¶0012; Mizukoshi: Figs. 3, 8 an operation method of “a display driving circuit 11-13” performing data compensation for received image data; Abstract, ¶0042-0048, 0062-0068), the operation method comprising: 
measuring, by a data driver in a calibration period, output properties according to channels of a driving block configured to generate analog data voltages to be provided to a display panel (An: Figs. 1-8, 11-12, measuring, by “a data driver 25”, output properties according to channels of “a driving block 23-24 configured to generate data voltages to be provided to “a display panel 10”); 
providing, by the data driver in a data driving period, a plurality of analog data voltages to a plurality of sub-pixels of the display panel (An: Figs. 1-2, 11-12, providing, by the data driver 25 in a data driving period, a plurality of analog data voltages to “a plurality of sub-pixels PXL” of the display panel; ¶0123, wherein a first period represents the data driving period; Mizukoshi: Figs. 3-4, 8, providing, by the data driver 12 in a data driving period, a plurality of analog data voltages to “a plurality of sub-pixels P” of the display panel 10);
measuring, by the data driver, in a sensing period, electrical properties of the plurality of sub-pixels of the display panel (An: Figs. 1-8, 11-12, measuring, by the data driver, electrical properties of “a plurality of sub-pixels PXL” of the display panel; Abstract, ¶0009-0013; Mizukoshi: Figs. 3, 8, measuring, by the data driver 12, electrical properties of a plurality of sub-pixels of the display panel; ¶0062-0068); and
driving the display panel, by the data driver, based on compensated image data based on the output properties and based on the electrical properties (An: Figs. 1-8, 11-12, driving the display panel, by the data driver, based on compensated image data based on the output properties and based on the electrical properties; Abstract, ¶0054-0081; Mizukoshi: Figs. 3, 8, driving the display panel, by the data driver, based on compensated image data based on the output properties and based on the electrical properties; Abstract, ¶0042-0048, 0062-0068), 
wherein the data driver comprises the driving block and an analog-digital converter (ADC), and a switch connected to the driving block and connected to the ADC (An: Figs. 11-12, the data driver 15 comprises “the driving block 23” and an analog-digital converter (ADC), and “a switch SWC, CSW” connected to the driving block 23 and connected to the ADC; ¶0106-0118; Mizukoshi: Fig. 3, 19, the data driver 12 comprises the driving block DAC and “an analog-digital converter (ADC)”, and “a switch SW1” connected to the driving block DAC and connected to the ADC), 
in the providing of the plurality of analog data voltages, a gate-off voltage is selectively applied to first gate lines of the plurality of sub-pixels (An: Fig. 2 shows in the providing of the plurality of analog data voltages, a gate-off voltage is selectively applied to first gate lines SCAN1 of the plurality of sub-pixels; Mizukoshi: Figs. 3, 8, in the providing of the plurality of analog data voltages, a gate-off voltage is selectively applied to second gate lines 15A of the plurality of sub-pixels in the Tb period) and the switch electrically disconnects the driving block from the ADC and the driving block provides the plurality of analog voltage to the plurality of sub-pixels through a plurality of first pads connected to the display panel (An: Figs. 11-12, the switch SW2 electrically disconnects the driving block from the ADC and the driving block provides the plurality of analog voltage to the plurality of sub-pixels through a plurality of first pads connected to the display panel; ¶0043-0048, 0068; Mizukoshi: Fig. 8, the driving block DAC provides the plurality of analog data voltages to the plurality of sub-pixels through “a plurality of first pads CHA” to the display panel), and 
in the measuring of the electrical properties in the sensing period, a pulse of a gate-on voltage is selectively applied to second gate lines SCAN2 of the plurality of sub-pixels and the switch electrically disconnects the driving block from the ADC and the ADC receives and reads pixel voltages of the plurality of sub-pixels through a plurality of second pads connected to the display panel (An: Figs. 1-4, 11-12, in the measuring of the electrical properties in the sensing period, a pulse of a gate-on voltage is selectively applied to “second gate lines SCAN2” of the plurality of sub-pixels and the switch SW1 to electrically disconnect the driving block 23 from the ADC and the ADC receives and reads pixel voltages of the plurality of sub-pixels through “a plurality of pads SCH” connected to the display panel; Abstract, ¶0043-0048, 0061-0068, 0074, 0081, 0106-0124, wherein “a gate driver 15” selectively provides “a gate-on voltage SCAN2” to the plurality of sub-pixels, and the switch SW1 is turned off and the switch SW2 is turned on during the measuring of the electrical properties; Mizukoshi: Figs. 3, 8, in the measuring of the electrical properties in the sensing period, a pulse of a gate-on voltage is selectively applied to second gate lines 15B of the plurality of sub-pixels and the ADC receives and reads pixel voltages of the plurality of sub-pixels through “a plurality of second pads CHB” connected to the display panel). In addition, the same motivation is used as the rejection of claim 16.
As to claim 17: Claim 17 is a dependent claim of claim 16. The prior arts An and Mizukoshi further disclose claim limitation of performing, by a timing controller, data compensation to provide the compensated image data based on the output properties and the electrical properties (An: Figs. 1-8, 11-12, performing, by “a timing controller 26”, data compensation to provide the compensated image data based on the output properties and the electrical properties; ¶0012-0013, 0050-0059; Mizukoshi: Figs. 1-4, 16-18, performing, by “a timing controller 11”, data compensation to provide the compensated image data based on the output properties and the electrical properties; Abstract, ¶0042-0048, 0062-0068). In addition, the same motivation is used as the rejection of claim 17.  
As to claim 19: Claim 19 is a dependent claim of claim 16. The prior arts An and Mizukoshi further disclose claim limitation of the output voltages are measured according to grayscales for each of the channels (An: Figs. 1-8, 10-12, the output voltages are measured according to grayscales for each of the channels, wherein Fig. 2 shows one of the plurality of channels; ¶0005-0007, 0111-0112, 0138; Mizukoshi: Figs. 3, 18, the output voltages are measured according to grayscales for each of the channels; ¶0062-0068). In addition, the same motivation is used as the rejection of claim 19.  
As to claim 20: Claim 20 is a dependent claim of claim 16. The prior arts An and Mizukoshi further disclose claim limitation of the electrical properties comprise at least one of a threshold voltage and mobility of each of the plurality of sub-pixels (Figs. 2-3, ¶0007-0008; 0074, 0087; Mizukoshi: Figs. 3, 8, ¶0007, 0055-0068). In addition, the same motivation is used as the rejection of claim 20.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al (US 2018/0166515 A1) in view of MIZUKOSHI (US 2016/0078813 A1) and HWANG et al (US 2015/0206502 A1), hereinafter Ans applied to claim 7 above, and further in view of Yamanaka (US 2010/0302285 A1).


As to claim 8: Ans does not expressly disclose ranges of grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region. However, Yamanaka teaches a display device comprises a pixel region (Fig. 14, a display device comprises “a display region 140T”, wherein the display panel represents the pixel region), wherein the display region includes ranges of grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region (Fig. 14, ¶0137, 0229). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ans to have the display pixel data to be displayed on the display region includes ranges of grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region as taught by Yamanaka. The motivation would have been in order to provide a pixel circuit and a display device which can generate higher peak luminance while sufficiently securing a voltage range which causes an appropriate normal grayscale display within a predetermined driver voltage output range (Yamanaka: Abstract). 

Response to Arguments
Applicant’s arguments filed on September 23, 2022 have been considered, but are moot in view of new ground(s) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693